 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-0074-WBS
12                                Plaintiff,              STIPULATION AND (PROPOSED) ORDER RE:
                                                          EXCLUSION OF TIME UNDER THE SPEEDY
13                          v.                            TRIAL ACT AND LOCAL CODE T4
14   KENNY XYRUS LOSITO,                                  Date:    November 18, 2019
                                                          Time:    9:00 a.m.
15                                Defendant.              Judge:   Hon. William B. Shubb
16

17          This case is set for a status conference on November 18, 2019. (Dkt. No. 18.) On November 13,

18 the Court issued a minute order resetting the matter its own motion for December 2, 2019. (Dkt. No. 19.)

19 In its order, the Court directed the parties to file a stipulation and proposed order regarding excludable

20 time under the Speedy Trial Act, if necessary. (Id.)
21          Plaintiff United States of America, through its respective counsel, and defendant Kenny Xyrus

22 Losito, through his counsel of record, hereby stipulate that time in which the trial in this case must begin

23 under the Speedy Trial Act and Local Code T-4 should be excluded from the date of this stipulation up

24 to and including December 2, 2019.

25          On May 3, 2019, Mr. Losito was arraigned on the one-count indictment. (Dkt. Nos. 7, 10.) At

26 the arraignment, the government produced discovery to the defense that included 61 pages of reports and
27 memoranda, nineteen photos, and over 100 audio and video recordings. Afterwards, the government

28 produced an additional set of discovery materials that included roughly 30 pages of documents and two

      STIPULATION AND (PROPOSED) ORDER RE: EXCLUSION      1
30    OF T IME UNDER THE SPEEDY TRIAL ACT
 1 body camera videos. Defense counsel requires additional time to review these materials, time to conduct

 2 additional investigation, time to research potential defenses and motions, and time to otherwise prepare

 3 for trial. In addition, defense counsel is still awaiting delivery of court records necessary to advise Mr.

 4 Losito.

 5           Based on the foregoing, the parties agree that time under the Speedy Trial Act should be excluded

 6 from the date of this filing (November 14, 2019), up to and including December 2, 2019 (the date of the

 7 next status conference), under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and

 8 Local Code T4.

 9                                                        Respectfully submitted,

10

11 Dated: November 14, 2019                               _/s/ Timothy H. Delgado____________
                                                          TIMOTHY H. DELGADO
12                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff United States
13

14
     Dated: November 14, 2019                             _/s/ THD for Lexi P. Negin__________
15                                                        LEXI P. NEGIN
                                                          Assistant Federal Defender
16                                                        Attorney for Defendant Kenny Losito
17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION AND (PROPOSED) ORDER RE: EXCLUSION     2
30    OF T IME UNDER THE SPEEDY TRIAL ACT
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court orders that the time from

 4 November 14, 2019, up to and including December 2, 2019, shall be excluded from computation of time

 5 within which the trial in this case must begin under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable

 6 time to prepare], and Local Code T4.

 7
     Dated: November 14, 2019
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION AND (PROPOSED) ORDER RE: EXCLUSION      3
30    OF T IME UNDER THE SPEEDY TRIAL ACT
